 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   Ivan BLANCO                                               Case No.: 18-cv-1909-CAB-AGS
12                                           Petitioner,
                                                               ORDER ADOPTING REPORT AND
13   v.                                                        RECOMMENDATION [Doc. No. 15]
                                                               AND DENYING RESPONDENT’S
14   Jim ROBERTSON, Warden,
                                                               MOTION TO DISMISS [Doc. No. 12]
15                                        Respondent.
16
17            Ivan Blanco (“Blanco”) is a state prisoner proceeding pro se with a Petition for
18   Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. §2254. [Doc.
19   No. 1.] Respondent (“Warden”) filed a motion to summarily dismiss the claim. [Doc.
20   No. 12.] Petitioner did not file a response.
21            This matter was referred to United States Magistrate Judge Andrew G. Schopler
22   pursuant to 28 U.S.C. §636(b)(1)(B). On May 31, 2019, Magistrate Judge Schopler
23   issued a Report and Recommendation (“Report”) recommending the Court deny the
24   Warden’s motion to dismiss the claim. [Doc. No. 15.] No objections have been filed to
25   this date.1
26
27
28   1
         Objections were due June 14, 2019. [See Doc. No. 15 at 5.]

                                                           1
                                                                                    18-cv-1909-CAB-AGS
 1                                    REVIEW OF REPORT
 2         A district court’s duties concerning a magistrate judge’s report and
 3   recommendation are set forth in Rule 72(b) of the Federal rules of Civil Procedure and 28
 4   U.S.C. §636(b)(1). When no objections are filed, the district court is not required to
 5   review de novo the magistrate judge’s report and recommendation. The Court reviews de
 6   novo those portions of the Report and Recommendation to which objections are made.
 7   28 U.S.C. §636(b)(1). The Court may “accept, reject, or modify, in whole or in part, the
 8   findings or recommendations made by the magistrate judge.” Id. However, “[t]he statute
 9   makes it clear that the district judge must review the magistrate judge’s findings and
10   recommendations de novo if objection is made, but not otherwise.” United States v.
11   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original).
12   “Neither the Constitution nor the statute requires a district judge to review, de novo,
13   findings and recommendations that the parties themselves accept as correct.” Id.
14         Neither party has filed timely objections to the Report. Upon review, the Court
15   finds the Report to be thorough, complete and an accurate analysis of the legal issues
16   presented in the petition. For the reasons explained below, the Court: (1) adopts the
17   Report in full; and (2) denies respondent’s motion to dismiss the claim.
18                                        BACKGROUND
19   I.    Factual Background
20         A. Alcohol Possession Charge (Log #16771)
21         On April 19, 2016, at 7:30 a.m., Corrections Officer F. Soria searched petitioner
22   Ivan Blanco’s cell and found “approximately 5 gallons of inmate manufactured alcohol”
23   stuffed inside a mattress. [Doc. No. 4 at 15.] In disciplinary proceeding “Log Number
24   16771,” Blanco was accused of violating a prison rule barring alcohol possession. See 15
25   Cal. Code Regs. tit. 15, §3016; [Doc. No. 4 at 15, 21.] Blanco blamed the alcohol on his
26   cellmate Sanchez, and maintained he knew nothing about it. Blanco was found guilty
27   and lost 91 days of good-time credit. [Id. At 28-29, 31.]
28

                                                   2
                                                                                  18-cv-1909-CAB-AGS
 1           Blanco appealed and lost at two levels of administrative appeal, arguing that
 2   evidence was insufficient because his cellmate claimed responsibility and no other
 3   evidence linked Blanco to the alcohol. [Doc. No. 4 at 33-37.] Blanco subsequently filed
 4   a series of state habeas petitions to overturn the conviction in the first alcohol-possession
 5   case. Ultimately, Blanco’s petition for review was summarily denied by the California
 6   Supreme Court. [Doc. No. 4 at 58.] Blanco then filed this present Petition for Writ of
 7   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. §2254.
 8           B. Second Alcohol Possession Charge (#28579)
 9           On May 19, 2016, Blanco was implicated in a second, separate charge. The
10   incident was nearly identical to the first possession charge. Blanco was again convicted
11   of alcohol possession. [Doc. No. 4 at 42.] Upon administrative appeal, Blanco was
12   separately found “Not Guilty.”
13   II.     State Procedural Background
14           The Report contains a complete and accurate recital of the facts as determined by
15   disciplinary proceedings, and the Court fully adopts the Report’s statement of state
16   procedural background.
17   III.    Federal Procedural Background
18           On August 15, 2018, Blanco filed a petition seeking federal habeas review of the
19   Alcohol Possession charge on which he was found guilty. The Warden moves to
20   summarily dismiss the claim as “false and frivolous” because Blanco was already
21   adjudged “not guilty” and thus “no discipline was imposed.” [Doc. No. 12 at 3-4.]
22           This matter was referred to United States Magistrate Judge Andrew G. Schopler
23   pursuant to 28 U.S.C. §636(b)(1)(B). On May 31, 2019, Magistrate Judge Schopler
24   issued a Report and Recommendation (“Report”) recommending the Court deny the
25   Warden’s motion to dismiss the claim. [Doc. No. 15.] No objections have been filed to
26   date.
27   /////
28   /////

                                                   3
                                                                                 18-cv-1909-CAB-AGS
 1                                          DISCUSSION
 2   I.      Legal Standard
 3           A district court may enter an order for the summary dismissal of a habeas petition
 4   “[i]f it plainly appears from the face of the petition and any exhibits annexed to it that the
 5   petitioner is not entitled to relief in the district court.” Rules Governing Section 2254
 6   Cases, Rule 4, 28 U.S.C. foll. §2254. As such, summary dismissal is appropriate where
 7   the allegations in the petition are “vague [or] conclusory,” “palpably incredible” or
 8   “patently frivolous or false.” Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990)
 9   (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977); see also Small v. Endicott, 998
10   F.2d 411, 414 (7th Cir. 1993) (“Rule 4 enables the district court to dismiss a petition
11   summarily, without reviewing the record at all, if it determines that a petition and any
12   attached exhibits either fail to state a claim or are factually frivolous.”) A claim is legally
13   frivolous when it lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490
14   U.S. 319, 325 (1989); Franklin v. Murphy; 745 F.2d 1221, 1227-28 (9th Cir. 1984).
15   II.     Analysis of Warden’s Motion to Dismiss
16           In filing a motion to summarily dismiss Blanco’s claim, the Warden erroneously
17   conflates the first charge [Log #16771] on which Blanco was convicted, with the second
18   charge on which Blanco was not convicted. [Log #28579.]
19           Warden argues Blanco’s claim is “false and frivolous.” Because Warden
20   references the wrong charge, the Warden alleges that (1) Blanco was not convicted and
21   (2) thus did not suffer any penalty. Blanco is indeed convicted of the charge at issue in
22   his petition, documented in Log #16771. The conviction reduced 91 days of good-time
23   credit on Blanco’s record; thus a penalty was rendered under the charge.
24                                         CONCLUSION
25           In sum, Warden has not established that Blanco’s Petition for Writ of Habeas
26   Corpus was frivolous. Accordingly, the Court HEREBY ADOPTS Magistrate
27   /////
28

                                                    4
                                                                                  18-cv-1909-CAB-AGS
 1   Judge Schopler’s Report and Recommendation [Doc. No. 15] and DENIES the Motion to
 2   Dismiss.
 3        IT IS SO ORDERED.
 4   Dated: June 20, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             5
                                                                       18-cv-1909-CAB-AGS
